Citation Nr: 9900732	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-49 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from March 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for PTSD.  

A review of the veteran's service medical records and 
personnel records reveals that he was stationed in Germany 
from July 1968 to February 1970.  His service personnel 
records show that his unit of assignment during this period 
was the Headquarters and Headquarters Company of the 
1st Battalion, 87th Infantry (Mechanized).  However, his DD-
214 (Report of Transfer or Discharge), reflects that his last 
assignment was with the Headquarters and Headquarters Company 
of the 1st Battalion, 8th Infantry, United States Army, 
Europe.

In his claim for service connection for PTSD, the veteran has 
consistently referred to recollections of one stressful 
incident, that being the witnessing of an armored personnel 
carrier sinking in a body of water as he watched.  The 
veteran claims that he was prevented by his lieutenant from 
going into the water to help save the men who were trapped 
and drowning in the personnel carrier.  

Attempts by the RO to obtain credible supporting evidence of 
the claimed stressful incident have been unsuccessful.  
However, the attempts to obtain such evidence have all 
referred to records from the Headquarters and Headquarters 
Company of the 1st Brigade, 8th Infantry Division.  For 
example, in a June 1996 communication the National Personnel 
Records Center in St. Louis indicated that a search of 
morning reports from the Headquarters and Headquarters 
Company, 1st Brigade, 8th Infantry Division for various time 
frames in 1969 produced no entries pertaining to any 
drownings.  There is no indication that the 87th Infantry 
Division or Battalion records were searched.

Also of record is an April 1998 communication from the U.S. 
Armed Services Center for Research of Unit Records indicating 
that U.S. Army morning reports, DA Form 1, and the U.S. Army 
Center for military history reflected that the 1st Battalion, 
8th Infantry was stationed in Vietnam from 1966 to April 
1970.  Notation was made that the veteran's DD-214 and his 
own statement indicated that he was in Germany from March 
1968 to February 1970.  This communication suggests that the 
veterans unit has been incorrectly reported.  The Center for 
Research of Unit Records was not asked to provide any 
information with regard to the 1st Battalion of the 
87th Infantry (Mechanized).

A review of the evidence of record discloses that the veteran 
was given a diagnosis of PTSD on VA examinations conducted in 
January and June 1995.  The diagnosis was apparently based on 
the above inservice stressor reported by the veteran.

There are no medical records in the claims folder subsequent 
to 1995.

In view of the foregoing, the Board believes that more 
development is in order and the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received since 1995 
for a psychiatric disability.  The RO 
should then take all necessary steps to 
obtain any of those records not currently 
a part of the claims file, including any 
psychiatric records at the Loma Linda VA 
Medical Center.

2.  The RO should ask that the veteran 
provide a more specific statement with 
regard to his recollections of his 
inservice stressors, particularly the 
incident in which he recalls having seen 
the armored personnel carrier sink with 
11 people drowning.  He should be asked 
to be as specific as possible with regard 
to reporting the date of the incident, 
the type of vehicle involved, and the 
specific unit to which he was assigned at 
the time.

3.  The RO should then contact the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cessna Rd., Suite 101, 
Springfield, Virginia, 22150-3197, and 
request information regarding the 
activities of the Headquarters and 
Headquarters Company of the 
1st Battalion, 87th Infantry, in Germany 
between July 1968 and February 1970.

4.  After undertaking any additional 
development deemed appropriate and 
ensuring that the requested development 
has been completed in full, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case.  A 
reasonable period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
